Citation Nr: 1110427	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-16 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder to include bursitis.

2.  Entitlement to service connection for a right shoulder disorder to include bursitis.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from December 1979 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in a November 2010 video conference hearing.  She also testified before a hearing officer at her local RO in June 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran claims she has disorders affecting her shoulders and knees attributable to the strenuous physical activity of her military service.  She further claims her symptoms of depression began while on active duty in the military.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has never been afforded VA examinations for any of these claimed disorders.

The Veteran's service treatment records indicate complaints and treatment for all the claimed disorders.  The Veteran was treated for complaints of a right shoulder problem in December 1984 where she was diagnosed with right shoulder strain.  She was also treated for complaints relating to her left shoulder in March 1985 where she was diagnosed with bursitis.  The service treatment records demonstrate that the Veteran was treated on several occasions for left knee pain including in April 1980, May 1980 and October 1980.  There is one reference in the service treatment records to a mental disorder.  At the time the Veteran completed a Report of Medical History in November 1985, she indicated that she had or had had depression or excessive worry.  

In contrast, separation examinations dated in November 1985 and August 1987, in contrast, were silent as to any abnormalities affecting the shoulders, knee or psychiatric status.  Indeed, clinical evaluation of the Veteran's psychiatric status was determined to be normal at the time of the November 1985 service examination.  Furthermore, the Veteran denied having or ever having had shoulder problems, that she had or had had a "trick" or locked knee or having or ever having had depression or excessive worry on Reports of Medical History she completed in November 1985 and August 1987.

After service, there is current medical evidence of shoulder, knee and psychiatric problems. 

In June 1996, a clinical record referenced a history of bursitis.  Osteoarthritis of both shoulders was diagnosed via X-rays in December 2001.  In July 2007, a private physician wrote that he had seen the Veteran in February and March of 1986 for complaints of bilateral shoulder pain and left knee pain.  The Veteran informed the examiner that she had been diagnosed with bursitis in both shoulders and chondromalacia of the left knee during active duty.  The physician wrote that, after discussion with the Veteran, it was determined that the bursitis of both shoulders and the left knee chondromalacia was caused by the physical requirements of her military service.  

The Board does not find the July 2007 opinion probative in and of itself because it is not based on a complete and accurate picture of the facts.  For example, the Veteran informed the physician at the time that she was diagnosed with chondromalacia in the military, but service treatment records do not confirm such a diagnosis.  The United States Court of Appeals for Veterans Claims (the Court) has held that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The July 2007 opinion, however, does raise the possibility that a nexus may exist between the Veteran's current shoulder and knee diagnoses and her in-service complaints and treatment.  Accordingly, an orthopedic VA examination is warranted.  See McLendon 20 Vet. App. 79.

Similarly, as indicated above there is at least some evidence of in-service treatment for depressive symptoms.  After service, a private clinical record dated in August 1986 includes a diagnosis of severe clinical depression.  In contrast, clinical evaluation of the Veteran's psychiatric status was determined to be normal at the time of an August 1987 service examination.  Furthermore, the Veteran denied having or ever having had depression or excessive worry on the Report of Medical History she completed in August 1987.  A clinical record dated in April 1992 includes the annotation that the Veteran had had trouble with depression which had been going on for a year.  In January 1997 and May 1997, the Veteran denied having a history of a psychiatric disorder.  In December 2000, a clinical record reveals that the Veteran had been seeing a local psychiatrist, Dr. P.  An assessment of depression was made.  In April 2005, a clinician noted that the Veteran's obstructive sleep apnea may be impacting her depression.  In June 2007, a private physician wrote that the Veteran had been seen in June 1986 when she was diagnosed with clinical depression.  She reported that she had been feeling depressed for three years.  In March 2008, the Veteran reported problems with her childhood including a childhood rape.  She also had problems due to a divorce.  The pertinent assessment was PTSD like symptoms from childhood trauma.  In October 2008, the Veteran informed a clinician that she had had a gun held to her head by a burglar when she was 18.  

In short, the Board finds there is evidence of potential mental disorders or at least the genesis for a mental disorder which was present prior to the Veteran's active duty service.  Based on the above, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature, extent and etiology of any mental disorders found on examination.  There is evidence in the claims file of at least one in-service complaint of mental problems, current evidence of treatment for depression and an allegation that the depression is due to the Veteran's active duty service with conflicting evidence as to the cause of the depression and when it started.  

As indicated above, a December 2000 clinical record indicates the Veteran had been receiving treatment from a Dr. P.  A review of the claims file demonstrates a lack of any evidence from this health care provider.  The Board finds attempts should be made to obtain this evidence.  In March 2005, the Veteran informed a clinician that she had switched to a therapist in the private sector.  No records from this treatment have been associated with the claims file.  Attempts should be made to obtain this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for shoulder disorders, a left knee disorder and/or mental problems since her discharge.  After securing any necessary releases, obtain these records identified by the Veteran which have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  The Board is particularly interested in obtaining the treatment records from Dr. P. as referenced in the December 2000 VA clinical record as well as the treatment referenced in the March 2005 clinical record.  

2.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of any left shoulder, right shoulder and/or left knee disorder(s) found on examination.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should respond to the following:  

Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's has a left shoulder, right shoulder or left knee disorder which is etiologically linked to her active duty service?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rational should be provided for all opinions with citations to the medical evidence.  If any opinion cannot be provided without resort to speculation, the examiner should so state and indicate why the opinion requires speculation.  

3.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of any mental disorder or disorders found on examination.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should respond to the following: 

a)  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's has a mental disorder which is etiologically linked to her active duty service?

b)  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's has mental disorder which pre-existed active duty service.  

c)  If the examiner determines that the Veteran has a mental disorder which existed prior to her active duty service, is it at least as likely as not (50 percent or greater likelihood) that the Veteran's mental disorder which pre-existed active duty service was permanently aggravated by her active duty service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rational should be provided for all opinions with citations to the medical evidence.  If any opinion cannot be provided without resort to speculation, the examiner should so state and indicate why the opinion requires speculation.  

4.  The claims should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  This case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


